                                           Case 3:21-cv-01574-AGT Document 9 Filed 03/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEKHA TULL, et al.,                               Case No. 21-cv-01574-AGT
                                                        Plaintiffs,
                                   8
                                                                                           SUA SPONTE JUDICIAL REFERRAL
                                                 v.                                        FOR PURPOSE OF DETERMINING
                                   9
                                                                                           RELATIONSHIP OF CASES
                                  10     MIKAELA HIGGINS,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In accordance with Civil Local Rule 3-12(c), it is hereby ordered that the above-captioned

                                  14   case is referred to the Honorable Donna M. Ryu to determine whether it is related to Tull v.

                                  15   Higgins, Case No. 4:21-cv-01566-DMR.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 17, 2021

                                  18                                                   ___ _______________ __________________
                                                                                       ALEX G. TSE
                                  19                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
